Citation Nr: 0309763	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  94-48 313	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for a 
psychiatric disorder, variously diagnosed as schizophrenia 
and dysthymia with alcoholism, currently evaluated as 50 
percent disabling.

2.  Entitlement to a total rating based on unemployability 
due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from July 1951 to 
June 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by a Department of 
Veterans Affairs (VA) Regional Office (RO).  In April 1999 
the Board issued a decision granting entitlement to a 50 
percent evaluation, but not higher, for the veteran's 
service-connected psychiatric disability, and denying 
entitlement to a total rating based on unemployability due to 
service-connected disability.  The veteran appealed this 
decision, and in September 1999 the United States Court of 
Appeals for Veterans Claims (Court) granted a joint motion to 
remand the case and vacated the Board's April 1999 decision 
to the extent that the decision denied entitlement to a 
rating higher than 50 percent for psychiatric disability, and 
to the extent that entitlement to a total rating based on 
unemployability due to service-connected disability was 
denied.  Following transfer of the case to the Board, the 
Board remanded the case in April 2000 for further 
development; the case was returned to the Board in February 
2003.


FINDING OF FACT

The veteran's service-connected psychiatric disability is 
productive of total social and industrial inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent evaluation for psychiatric 
disability have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.132, Diagnostic Code 9204 (1996).

2.  In light of the assignment of a 100 percent rating for 
psychiatric disability, the veteran's claim of entitlement to 
a total rating based on individual unemployability due to 
service-connected disability is moot.  38 C.F.R. § 4.16(a) 
(2002); VAOPGCPREC 6-99.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board notes that during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), was signed into law.  This 
liberalizing law is applicable to the veteran's claim of 
entitlement to an increased rating for psychiatric 
disability.  While the VCAA would be applicable to his claim 
of entitlement to a total rating based on unemployability due 
to service-connected disability were the Board to adjudicate 
that claim on the merits, as will be discussed at a later 
point in the instant action, that issue is being dismissed as 
moot in light of the disposition of the veteran's claim for 
an increased rating.  On August 29, 2001, VA promulgated 
final regulations to implement the provisions of the VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).

The record reflects that VA's duties under both the VCAA and 
the new regulations have been fulfilled.  In this regard the 
Board notes that the veteran was provided with notice of the 
January 1992 rating decision which denied entitlement to an 
increased rating for psychiatric disability.  He was provided 
a statement of the case addressing this issue in June 1993 
which notified him of the issue addressed, the evidence 
considered, the adjudicative action taken, the decision 
reached, the pertinent law and regulations, and the reasons 
and bases for the decision.  The veteran thereafter perfected 
his appeal of this issue.  In November 2002, the veteran was 
advised of the evidence necessary to substantiate his claim, 
and was specifically advised as to what evidence he was 
responsible for submitting and what evidence VA would obtain 
on his behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board notes that effective November 7, 1996, VA revised 
the criteria for diagnosing and evaluating psychiatric 
disabilities.  61 Fed. Reg. 52,695 (1996).  The record 
reflects that the veteran was provided with the amended 
criteria for evaluating psychiatric disabilities in a March 
1999 supplemental statement of the case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran were either obtained by the 
RO or submitted by the veteran.  Moreover, the record 
reflects that the veteran has been afforded numerous 
examinations in connection with his claim. 

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be taken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran will not be prejudiced 
as a result of the Board proceeding to the merits of his 
claim, particularly in light of the disposition of the appeal 
as discussed below.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

I.  Evaluation of psychiatric disability

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2002) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected psychiatric disability.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability, except 
as described below.



Factual background

Briefly, as noted in the Introduction, the veteran's service 
ended in June 1956.  Service connection for a schizophrenic 
reaction was granted in December 1956, but was thereafter 
severed in May 1958.  In July 1971 the Board granted service 
connection for schizophrenic reaction with alcoholism; an 
August 1971 rating decision, following the initial assignment 
of a temporary total evaluation, evaluated the disability as 
30 percent disabling.  In April 1975 the evaluation assigned 
the disability was reduced to a non-compensable level, but 
was subsequently restored to 30 percent in June 1975.  In 
April 1979 the evaluation assigned the disability was reduced 
to 10 percent, but was restored to 30 percent in February 
1980.  In May 1999, and pursuant to the Board's April 1999 
decision, the evaluation assigned the disability was 
increased to 50 percent; this evaluation has remained in 
effect since that time.

VA and private treatment records from 1956 to August 2002 
document treatment through the years for several psychiatric 
conditions, including schizophrenic reactions, depression, 
personality disorders and alcohol abuse.  The records also 
document that the veteran quit or was fired from numerous 
jobs throughout the years, where he worked primarily as a 
painter or in construction, and that he was hospitalized on a 
number of occasions for treatment of psychiatric symptoms.  
VA treatment records for March 1990 to August 2002 in 
particular document psychiatric symptoms including 
irritability, suspiciousness, abnormalities of speech and 
memory problems.  The veteran's insight was generally 
considered adequate, and he was usually alert with good 
hygiene.  Recent treatment records show that the veteran 
developed dementia, possibly related to alcohol.  The Global 
Assessment of Functioning (GAF) scores assigned the veteran 
ranged from 50 to 60.  The records also show treatment for 
several physical disorders, including chronic obstructive 
pulmonary disease and congestive heart failure.

With respect to hospitalizations, the VA records show that he 
was admitted in March 1990 for psychiatric complaints and was 
discharged with diagnoses of continuous alcohol dependence 
and history of schizophrenia.  He was again hospitalized in 
August 1991 with complaints of fatigue, sleep problems and 
isolation from his family.  On mental status examination he 
was alert, oriented, coherent and relevant, but his affect 
was labile and he was irritable and angry.  He denied any 
hallucinations, and no thought disorder or psychosis was 
evident on examination.  His treating physicians described 
him as manipulative and bullying during his stay, suggesting 
that he was attempting to prolong his stay for the purpose of 
receiving increased compensation; the physicians considered 
the veteran employable.

The veteran was hospitalized from February to March 1995 for 
psychiatric reasons, at which time he presented as alert with 
mild features of depression and thought disturbance; his 
condition was improved by discharge and he was diagnosed with 
dysthymia and history of alcohol abuse, and was assigned a 
GAF score of 50.  He was considered competent by his treating 
physicians, but they questioned whether he was employable.

The veteran underwent psychiatric hospitalization in April 
1995 for dysthymia and history of alcohol abuse, at the 
conclusion of which he was assessed with a GAF score of 60.  
He was again hospitalized from May to July 1995 for symptoms 
of auditory hallucinations and increased anxiety and 
depression.  He also was noted to have a history of excessive 
alcohol consumption with violent behavior.  On mental status 
examination the veteran was alert and oriented, but his mood 
and affect were constricted.  The veteran was preoccupied 
with avoiding his discharge into the community to the point 
where he started displaying psychotic behavior and was 
eventually placed in restraints.  At his discharge from 
hospitalization he was not considered employable, and he was 
assigned a GAF score of 50.  He was thereafter hospitalized 
from September 1995 to October 1995 for alcohol dependence, 
at which time he was diagnosed with alcohol dependence and 
with schizophrenia in partial remission; he was assigned a 
GAF score of 60 and was considered employable.

The veteran was hospitalized from January 1998 to March 1998 
for worsening psychiatric complaints, at which time he 
exhibited a flat affect with flight of ideas and 
disorganization, although he was oriented.  He exhibited 
pressured speech and was noted to have poor judgment and an 
impaired memory.  The veteran decompensated during his 
hospitalization but was assigned GAF scores of 55 to 65 based 
on diagnoses including dysthymia versus atypical depression; 
history of schizophrenia; psychosis (resolved); and alcohol 
dependence in remission.  The veteran was thereafter 
psychiatrically hospitalized from August to September 1999 
after experiencing increased symptoms following his failure 
to take his medications.  He was noted to have an admission 
GAF score of 44, and a discharge GAF score of 55, and was 
given discharge diagnoses of alcohol dependence and dysthymia 
by history; he was not considered employable.

A VA hospital report for June 2000 to July 2000 indicates 
that the veteran reported experiencing occasional paranoid 
feelings and auditory hallucinations.  He was alert and 
oriented but his mood and affect were constricted, without 
any acute symptoms of psychosis or depression.  His admission 
GAF score was 45, but he was considered much improved by 
discharge and was assigned a GAF score at that time of 50; 
the hospitalization report indicates that the veteran might 
not be employable.

The records reflect that the veteran was also hospitalized in 
October 2000 with complaints of acute onset of confusion and 
agitation.  He presented as disoriented and with poor 
hygiene, and he reported experiencing hallucinations and 
difficulty with sleeping and concentrating, as well as 
suicidal ideations and feelings of paranoia.  He also 
reported that he was drinking large amounts of alcohol.  He 
was assigned an admission GAF score of 20.  On mental status 
examination the veteran presented as disoriented, with 
impairment of memory and concentration.  His judgment was 
considered intact.  The veteran's symptoms improved and 
stabilized with treatment, and he was discharged with 
diagnoses including dementia, schizophrenia and alcohol 
abuse; he was assigned a discharge GAF score of 55, but was 
not considered competent.

On file is the report of an August 1990 psychiatric 
evaluation performed for the Social Security Administration.  
At that time the veteran complained of schizophrenia, 
paranoia, and alcohol abuse.  His other symptoms included 
occasional hallucinations and feelings of worthlessness.  He 
reported that he had worked on an intermittent basis as a 
painter from 1951 to 1988 with numerous periods of 
unemployment and at multiple jobs.  The veteran reported that 
he visited his sister occasionally.  No pertinent 
abnormalities were reported on mental status examination.  
The examiner noted that the veteran was minimally depressed 
with crying spells, mood swings, feelings of hopelessness, 
suicidal feelings and paranoia, and diagnosed the veteran 
with alcohol dependence, generalized anxiety disorder, and 
mixed personality disorder.

The veteran was afforded a Social and Industrial Survey by a 
VA social worker in January 1993, at which time he presented 
as alert and coherent, but overbearing and irritable; the 
social worker noted the absence of any psychotic 
symptomatology and suggested that the veteran was attempting 
to portray his problems as more severe than they actually 
were.  The veteran reported that he rarely consumed alcohol, 
that he lived alone, and that he had no close friends, 
although he did report that he talked to people and that he 
visited an older sister.  He reported a history of working at 
up to 30 jobs since service, usually as a painter, and he 
indicated that he was fired from half of his jobs on account 
of his alcohol consumption or his inability to get along with 
co-workers.  The veteran indicated that he last worked in 
1988 and that he was fired from that position for his 
inability to work with others.  The social worker concluded 
that the veteran had a lengthy history of maladaptive 
behavior with a poor social and industrial history secondary 
to alcohol consumption and difficulty with interpersonal 
relationships; the social worker attributed the veteran's 
difficulty with relationships to a personality disorder, and 
concluded that the severity of the veteran's psychiatric 
disability alone was not likely to preclude his ability to be 
employed.

On VA examination in January 1993 the veteran presented as 
alert and oriented, with no loose associations or flight of 
ideas.  No bizarre motor movements or tics were evident.  His 
mood was tense but his affect was appropriate.  No 
hallucinations or delusions, suspiciousness, or ideas of 
reference were identified.  His memory was considered good 
but his judgment was described as marginal.  The veteran was 
diagnosed with mixed personality disorder with anxiety 
features.

On VA examination in December 1993, the veteran appeared as 
alert, oriented and casually dressed, without any bizarre 
movements or tics.  His mood was calm and his affect 
appropriate.  No delusions, hallucinations, suspiciousness, 
or ideas of reference were evident.  His memory was intact 
but his insight and judgment were described as marginal.  The 
veteran was diagnosed with history of schizophrenia (not 
found to exist on examination), and with mixed personality 
disorder and history of alcohol dependency.

At an October 1996 VA examination the veteran reported that 
he had never worked on a steady basis following service, and 
that he last worked in 1988.  He reported that he continued 
to have an ongoing alcohol problem, and that his psychiatric 
symptoms included problems sleeping, auditory hallucinations, 
an inability to trust people, irritability and moodiness, 
paranoia, and forgetfulness.  On mental status examination he 
admitted to some auditory hallucinations and paranoia, and 
his mood was mildly anxious without depression.  The veteran 
was neatly groomed and dressed, and no speech abnormalities 
were evident.  The veteran was spontaneous and logical, 
without any flight of ideas, loose associations, or pressured 
speech.  No delusions or ideas of reference were evident, and 
he was alert and oriented.  The veteran was diagnosed with 
schizophrenia, alcohol abuse, and a mixed personality 
disorder.  In a June 1997 addendum to the examination report, 
the examiner indicated that the veteran warranted assignment 
of a GAF score of 45-50, based on the veteran's low level of 
functioning, his inability to work for many years, and his 
paucity of social contacts.  The examiner concluded that the 
veteran had significant social and almost complete 
occupational disability.

On file is the report of an August 1998 VA examination, at 
which time the veteran reported that he was unable to cope 
with life and was experiencing panic attacks and depression.  
He reported that he was not close to any of his children and 
that he had not worked in about ten years.  He reported that 
he had been sober for two years, but that he experienced poor 
sleep, an increased appetite, poor concentration, a bad 
temper, and mood swings.  No pertinent abnormalities were 
reported on mental status examination.  The veteran was 
assigned a GAF score of 52 and diagnosed with personality 
disorder, alcohol dependence (in remission), and dysthymia.  
The examiner suggested that in light of the varied 
psychiatric diagnoses assigned and diagnostic studies 
conducted over the years, additional psychological testing 
would be helpful.

The record reflects that the veteran was afforded a VA 
psychological examination in August 1998, at which time he 
complained of anxiety, irritability, sleep problems, crying 
spells, mood swings, fatigue, restlessness and a history of 
auditory hallucinations.  He also reported fear about living 
alone and poor concentration.  He indicated that he mostly 
spent time alone and he reported having no friends, although 
he occasionally spoke to his neighbors.  He indicated that 
his primary social contact during the week was with one of 
his sons who lived nearby.  On mental status examination the 
veteran's hygiene and grooming were fairly intact. He was 
alert and oriented, but somewhat skeptical and hesitant.  His 
speech was clear and coherent and his thinking was fairly 
intact, although he lost his train of thought at times.  No 
evidence of psychosis was present.  The veteran's memory was 
intact, although his judgment and insight were considered 
poor.  His affect was moderately dysphoric and anxious.  The 
veteran denied any suicidal or homicidal ideation.

Following psychological testing of the veteran, the examiner 
concluded that the results of that testing were invalid 
because of exaggerated symptoms by the veteran, and that the 
referenced exaggerations were a plea for help.  The examiner 
indicated, after reviewing the evidence on file, that the 
veteran had chronic depression, which was his central 
clinical feature, and that any psychosis had likely remitted.  
The examiner diagnosed the veteran with, inter alia, 
dysthymic disorder, history of schizophrenia and history of 
alcohol dependence and personality disorder.  The examiner 
assigned the veteran a GAF score of 48.

Pursuant to the April 2000 remand by the Board, the veteran 
was hospitalized for a period of observation and evaluation 
in June 2000.  A June 2000 report by an evaluating physician 
indicates that veteran denied any recent alcohol abuse, but 
reported auditory hallucinations, paranoia and ideas of 
reference.  On mental status examination the veteran's affect 
was dull and blunted, and he expressed inappropriate laughter 
and concrete thinking.  The veteran was considered oriented, 
although with slow recall, but his overall memory was good, 
without any evidence of significant dementia.  No suicidal or 
homicidal ideation was reported.  The examiner concluded that 
the veteran's history and symptom presentation strongly 
suggested the presence of schizophrenia that was currently in 
a residual stage, with persistent negative symptoms and mild 
cognitive defects.  The examiner diagnosed chronic severe 
schizophrenia with persistent deficit symptoms, as well as a 
schizoid personality disorder, and assigned a GAF score of 
"50/55".  He concluded that while the veteran was competent 
for VA purposes, he was unemployable and not expected to be 
gainfully employed in the future.

The veteran was also psychologically examined in June 2000, 
at which time he reported that he usually lived alone, but 
sometimes would live with one of his sons.  His psychiatric 
complaints included nervousness, irritability, inability to 
get along with others and mood swings, and the veteran 
indicated that those symptoms had caused his past employment 
problems.  No pertinent abnormalities were reported on mental 
status examination of the veteran, and psychological testing 
of the veteran was considered valid by the examiner.  The 
examiner concluded that there was good evidence of a history 
of schizophrenia, but he opined that the veteran's alcoholism 
accounted for the major psychiatric problem in his life.  The 
examiner noted that symptoms of schizophrenia were not in 
evidence at the examination, and he diagnosed chronic 
undifferentiated schizophrenia in remission, as well as 
alcohol abuse and adjustment disorder with depressed mood.  
The examiner assigned the veteran a GAF score of 60.

The veteran was evaluated by a second physician in July 2000, 
at which time he reported experiencing auditory 
hallucinations, as well as nervousness, depression, 
irritability and isolation.  The examiner noted that the 
veteran had a history of symptoms throughout the years that 
were related to schizophrenia, including nervousness, 
anxiety, depression, poor concentration, confused thinking, 
distorted perception, hallucinations, impaired judgment, 
apathy, irritability, hostility, paranoia and de-
socialization.  The examiner suggested that the veteran's use 
of medications explained the absence of schizophrenic 
symptoms at times.  The examiner diagnosed the veteran with 
schizophrenia (residual type) and alcohol abuse by history, 
as well as with a schizoid personality, and assigned the 
veteran a GAF score of 58.  He considered the veteran 
competent, but unemployable.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2002).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2002).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

As noted previously, effective November 7, 1996, VA revised 
the criteria for diagnosing and evaluating psychiatric 
disabilities.  61 Fed. Reg. 52,695 (1996).  On and after that 
date, all diagnoses of mental disorders for VA purposes must 
conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  61 Fed. 
Reg. 52700 (1996) (codified at 38 C.F.R. § 4.125).  The new 
criteria for evaluating service-connected psychiatric 
disability are codified at newly designated 38 C.F.R. § 4.130 
(2002).  In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991), the Court held that where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant 
applies unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary did so.

In the present case, the Board notes that the RO evaluated 
the veteran's claim under the previous regulations in making 
its rating decision of January 1992.  The June 1993 statement 
of the case referred to the regulations then in effect.  In 
March 1999 the RO issued a supplemental statement of the case 
which considered the veteran's claim under the new schedular 
criteria.  Accordingly, there is no prejudice to the veteran 
under Bernard v. Brown, 4 Vet. App. 384 (1993), and in light 
of Karnas, the Board will proceed to analyze the veteran's 
claim under both sets of criteria to determine if one is more 
favorable to the veteran.

The Board further notes that while the veteran has at times 
been diagnosed with various personality disorders, it is not 
clear from the record which of the veteran's psychiatric 
symptoms are attributable to his service-connected 
psychiatric disability and which are instead attributable to 
any non-service-connected psychiatric disorders.  
Unfortunately, there is no medical opinion of record that 
adequately addresses which psychiatric symptoms are not 
associated with the veteran's service-connected disorder.  
Accordingly, the Board, in addressing the proper evaluation 
assignable for the veteran's service-connected psychiatric 
disability, will consider all of the veteran's psychiatric 
symptoms as if they are a part of the veteran's service-
connected disorder.  See Mittleider v. West, 11 Vet. App 181 
(1998).

The Board also notes that in VAOPGCPREC 2-98, VA's Office of 
General Counsel held that where service connection is in 
effect for a disability that resulted from a veteran's own 
alcohol or drug abuse, VA may not pay an increase in 
compensation for that disability based on any claim for an 
increased rating filed after October 31, 1990.  However, in 
Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit concluded 
that 38 U.S.C.A. § 1110 does not preclude compensation for an 
alcohol or drug abuse disability secondary to a service-
connected disability or use of an alcohol or drug abuse 
disability as evidence of the increased severity of a 
service-connected disability.  Review of the record clearly 
shows that the veteran's alcoholism is secondarily connected 
to his psychiatric disability.  The Board consequently finds 
that the veteran is entitled to consideration of any 
psychiatric effects of his service-connected alcoholism in 
connection with the instant claim.

Previous Psychiatric Disability Rating Criteria.

The field of mental disorders represents the greatest 
possible variety of etiology, chronicity and disabling 
effects.  38 C.F.R. § 4.125 (1996).  The severity of 
disability is based upon actual symptomatology, as it affects 
social and industrial adaptability.  38 C.F.R. § 4.130 
(1996).  In evaluating impairment resulting from the ratable 
psychiatric disorders, social inadaptability is to be 
evaluated only as it affects industrial adaptability based on 
all of the evidence of record.  38 C.F.R. § 4.129 (1996).

The RO rated the veteran's psychiatric disability under 
38 C.F.R. § 4.132, Diagnostic Code 9204 (undifferentiated 
type schizophrenia).  The diagnostic codes found at 38 C.F.R. 
§ 4.132 (1996) provide that a psychotic disorder warrants a 
30 percent rating if it is productive of definite impairment 
of social and industrial adaptability, a 50 percent rating if 
it is productive of considerable impairment of social and 
industrial adaptability, a 70 percent rating if it is 
productive of severe impairment of social and industrial 
adaptability, and a 100 percent rating if it is productive of 
total social and industrial inadaptability.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
construe the term "definite" in a manner that would quantify 
the degree of impairment.  In a subsequent opinion, VA's 
Office of General Counsel concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93.  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. § 7104(c) 
(West 2002).

Review of the evidence of record discloses that the veteran 
has not worked since 1988, and that his work history prior to 
1988 was erratic.  VA medical records are replete with 
reports of psychiatric hospitalizations of the veteran, and 
while his treating physicians have sometimes found him to be 
employable, at other times he has been considered 
unemployable by his treating physicians.  The October 1996 VA 
examiner determined that the veteran had significant social 
and almost complete occupational impairment, and the June and 
July 2000 psychiatrists who evaluated the veteran over a 
period of observation confirmed that he does have 
schizophrenia, if in a residual stage, and that the veteran 
is unemployable on account of his psychiatric condition.  The 
Board notes that while the June 2000 VA psychological 
examiner concluded that the veteran's alcoholism accounted 
for the majority of his psychiatric difficulties, service 
connection is in effect for alcoholism as secondary to the 
veteran's psychiatric disability.  Moreover, while the 
psychologist found that symptoms of schizophrenia were not in 
evidence at the examination, the Board nevertheless finds 
that the evidence on file clearly shows that symptoms 
associated with the veteran's psychiatric disability 
interfere with his ability to socialize and to obtain or 
maintain employment.  The Board notes that VA treatment 
records and hospital reports have demonstrated the presence 
of significant and persistent psychiatric symptomatology, and 
that the veteran's treating and examining physicians have 
typically assigned GAF scores consistent with total 
occupational and social impairment.

In view of the documented severity and persistence of the 
veteran's psychiatric symptomatology, as well as his history 
of unemployment and the opinions of the October 1996 and June 
and July 2000 VA psychiatrists, the Board is satisfied that 
the veteran's service-connected psychiatric disability has 
resulted in total social and industrial inadaptability.  
Accordingly, the Board concludes that a 100 percent 
disability rating for the veteran's service-connected 
psychiatric disability is warranted.  Since the Board 
concludes that a 100 percent evaluation is warranted under 
the old criteria, it is not necessary to evaluate the veteran 
under the new rating criteria. 



II.  Entitlement to a total rating based on unemployability 
due to service-connected disability

The veteran is also seeking entitlement to a total rating 
based on individual unemployability due to his service-
connected psychiatric disability.  As discussed above, the 
Board has found that a 100 percent schedular disability 
rating is warranted for the psychiatric disability.

In VAOPGCPREC 6-99, VA's General Counsel determined that if 
VA has found a veteran to be totally disabled as a result of 
a particular service-connected disability or combination of 
disabilities pursuant to a rating schedule, there is no need, 
and no authority, to otherwise rate that veteran totally 
disabled on any other basis.  VA's General Counsel went on to 
state that because both a 100 percent disability schedular 
rating and a total disability rating awarded pursuant to 38 
C.F.R. § 4.16(a) (2002) reflect unemployability, a 
determination that that individual is unemployable as a 
result of service-connected disability under 38 C.F.R. § 
4.16(a) is unnecessary to adequately compensate the 
individual and is superfluous.  See VAOPGCPREC 6-99; Herlehy 
v. Principi, 15 Vet. App 33 (2001).  The Board is bound by 
precedent opinions of VA General Counsel.  See 38 U.S.C.A. § 
7104(c).

As discussed in detail above, the Board has found that a 100 
percent schedular evaluation is warranted for the veteran's 
psychiatric disability.  Thus, pursuant to the holding of VA 
General Counsel in VAOPGCPREC 6-99, consideration of a total 
rating based on unemployability under 38 C.F.R. § 4.16(a) is 
no longer warranted.  The appeal as to this issue is 
dismissed as moot.  See Smith (Irma) v. Brown, 10 Vet. App. 
330, 334 (1997) (dismissal is the proper remedy to employ 
when an appeal has become moot). 


ORDER

Subject to the controlling regulations applicable to the 
payment of monetary benefits, a 100 percent disability rating 
for psychiatric disability is granted.

The issue of entitlement to a total rating based on 
individual unemployability due to service-connected 
disability is dismissed.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

